DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is non-final and is in response to the claims filed May 6, 2021 via RCE. Claims 1-18 are currently pending, of which claims 1, 7, and 13 are currently amended. 
Response to Arguments
Prior Art Rejections
Applicant’s arguments with regards to the previously cited art have been fully considered and are moot.
Applicant has amended the claims at issue and argues that these amendments with regards to the peer table and its partitioning are not taught by the previously cited art. See Remarks 7. Additionally, Applicant argues that the structure of the session information of Ananthakrishnan “does not correspond with the peer table” as now claimed. See Id. at 8-9. These arguments are moot and new reference Huhn has been introduced below to teach the database structure as now claimed. Specifically, Huhn discloses partitioning a data table based on different requests, including peer-to-peer sessions between users. Identifiers are used as well as other data that is separated between the tables. See Huhn Figs. 5 paras. [0048] and [0054-57]. Ananthakrishnan clearly teaches information associated with devices and their context/operational state, and it is this information that the structure of the database tables of Huhn is applied to.
Examiner further notes that partitioning a database is very common and this appears to be exactly how any relational database may work, regardless of the content of the two partitions. Huhn was cited as an example of how the information of Ananthakrishnan. Novelty is not found using a common database structuring and linking method.

Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-9, 11-15, 17, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ananthakrishnan et al. (U.S. Publication No. 2012/0278727; hereinafter “Ananthakrishnan”) and further in view of Huhn (U.S. Publication No. 2012/0310959).
As per claim 1, Ananthakrishnan teaches a method for content playback handoffs, comprising:
receiving, at a second device, [a peer table that is partitioned to include a first database table that includes] an identifier of a first device and [a second database table that includes peer-to-peer connectivity information for establishing peer-to-peer connections with other devices on a network], wherein the devices include at least the first device that is designated [in the second database table] as being in an active state and the second device that is designated [in the second database table] as being a passive state, wherein [the second database table] includes application state information for a first instance of an application executing on the first device, and wherein the application state information indicates content being presented by the first device using the first instance of the application (See Ananthakrishnan para. [0030]: session information transferred between devices including state of use, including current information which would indicate it is active. Therefore, state information is recorded in the session information in the first device);
receiving, at the second device from the first device, a context handoff request that indicates that the second device is to begin presenting the content being presented by the first device; in response to receiving the context handoff request, initiating a second instance of the application on the second device (See Ananthakrishnan Figs. 1-3 and paras. [0015], [0025], [0030-31], [0077], and [0093-95]: user can handoff content from one device to another, which would present that content on the second device);
and causing the content to begin being presented using the second instance of the application executing on the second device based on the application state information (See Ananthakrishnan Figs. 1-3 and paras. [0025] and [0030]: session information for particular application can be transferred to the second device and can be resumed on that second device).
However, while Ananthakrishnan teaches identifiers for the devices, Ananthakrishnan does not explicitly teach a peer table that indicates said identifier. Furthermore, while Ananthakrishnan teaches retrieving the application state information, Ananthakrishnan does not explicitly teach doing so from the peer table.
Furthermore, Ananthakrishnan does not explicitly teach a peer table that is partitioned to include a first database table that includes the device identifier of Ananthakrishnan, a second database table that includes peer-to-peer connectivity information for establishing peer-to-peer connections with other devices on a network, nor the device states being designated in the second database table, or the second database table in general.
Huhn teaches these limitations of the claim (See Huhn Figs. 5 paras. [0048] and [0054-57]: partitioning a data table based on different requests, including peer-to-peer sessions between users. Identifiers used as well as other data that is separated between the tables. The information of Ananthakrishnan, including the identifier 
	It would have been obvious at the time the claimed invention was made to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the device handoffs of Ananthakrishnan with the peer-to-peer requests and partitioned tables of Huhn. One would have been motivated to combine these references because both references disclose transmitting content between devices, and Huhn enhances the user experience by providing a common and efficient way to structure data to ensure that it can be found more quickly.

As per claim 2, Ananthakrishnan/Huhn further teaches wherein the content is audio corresponding to a phone call (See Ananthakrishnan para. [0015]: “a user can move an in-progress telephone call from one device to the other”).



As per claim 3, while Ananthakrishnan teaches pop-ups on the first device in relation to the content (See Ananthakrishnan para. [0031]), Ananthakrishnan does not explicitly teach wherein causing the content to begin being presented on the second device causes a notification to be presented on the first device.
Huhn teaches these limitations of the claim (See Huhn Fig. 1 and paras. [0033-34] and [0097-98]: notifications can be pushed to user devices to display).
It would have been obvious at the time the claimed invention was made to a person having ordinary skill in the art to combine Ananthakrishnan with the teachings of Huhn for at least the same reasons as discussed above in claim 1.

As per claim 5, Ananthakrishnan/Huhn further teaches wherein the second device is identified as a recipient of the context handoff request based on a proximity of the second device to the first device (See Ananthakrishnan abstract, Figs. 1, 2, and paras. [0068-69] and [0087]: nearby devices can send and receive requests from one another)

As per claim 6, Ananthakrishnan/Huhn further teaches wherein the application state information includes timing information associated with presentation of the content on the first device (See Ananthakrishnan Fig. 1 and paras. [0030] and [0077]: session information can include duration of the resource, such as current playback position of a movie, as well as showing the current call duration when transferring between devices).

As per claims 7-9, 11, and 12, the claims are directed to a system that implements the same features as the method of claims 1-3, 5, and 6, respectively, and are therefore rejected for at least the same reasons therein. Furthermore, Ananthakrishnan/Huhn teaches a hardware processor configured to perform said method (See Ananthakrishnan paras. [0064] and [0068]).

As per claims 13-15, 17, and 18, the claims are directed to a computer-readable medium that implements the same features as the method of claims 1-3, 5, and 6, respectively, and are therefore rejected for at least the same reasons therein. .

Claims 4, 10, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ananthakrishnan/Huhn as applied above, and further in view of Peev et al. (U.S. Publication No. 2010/0146384; hereinafter “Peev”).
As per claim 4, while Ananthakrishnan/Huhn teaches the notification, Ananthakrishnan/Huhn does not explicitly teach wherein the notification is presented on a lock screen of the first device.
Peev teaches these limitations of the claim (See Peev paras. [0034] and [0037-40]: notifications for different applications displayed and accessible on the lockscreen of a user device).
	It would have been obvious at the time the claimed invention was made to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the notifications of Ananthakrishnan/Huhn with the lockscreen notifications of Peev. One would have been motivated to combine these references because both references disclose content notifications, and Peev enhances the user experience by improving the ability for the user to more quickly access and view the notifications of the handoff requests of Ananthakrishnan/Huhn.

As per claim 10, the claim is directed to a system that implements the same features as the method of claim 4, and is therefore rejected for at least the same reasons therein.

As per claim 16, the claim is directed to a computer-readable medium that implements the same features as the method of claim 4, and is therefore rejected for at least the same reasons therein.










Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Taylor et al. (U.S. 2002/0065919) discloses user-centric database partitions, including application-specific partitions for user tables.

Appel et al. (U.S. 2016/0226973) discloses managing peer-to-peer storage and content.

Galindo-Legaria et al. (U.S. Patent 8,255,387 B2) discloses referencing partitioned database tables and querying their content, which can include unique identifiers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicholas Klicos/
Primary Examiner, Art Unit 2142